Johnson, J.,
concurring: Although I believe that the record before us would support a finding of good cause to grant Garcia’s presentence motion to withdraw plea, I am comfortable joining the majority’s decision to remand the case to permit the district court to rule on the motion in the first instance, utilizing the correct legal standards in the exercise of its judicial discretion. But I disagree with the majority’s declaration that the district court “correctly considered the Edgar factors,” if that statement is intended to imply that the district court’s analysis of those factors comported with the letter and spirit of our decision in State v. Schow, 287 Kan. 529, 197 P.3d 825 (2008). The only aspect of the district court’s handling of the Edgar factors that I would label as “correct” is its identification of the three factors. 287 Kan. at 534. Further, while I agree with Justice Rosen’s assessment of what should happen in the future, I will address what I believe should happen here on remand.
*69In Schow, eveiyone at the plea hearing believed that the defendant had a criminal history score of D which would have placed him in a presumptive probation grid box. Before sentencing, the presentence investigation report (PSI) revealed three misdemeanors that were subject to aggregation into an additional felony to malee a criminal history score of B and place Schow in a presumptive prison grid box. Schow’s attorney withdrew, and replacement counsel moved to withdraw the plea. The district court denied the motion, and the Court of Appeals pronounced that, as a matter of law, a mutual mistake as to the defendant’s criminal history score could not be the basis for good cause to withdraw a plea. State v. Schow, 37 Kan. App. 2d 941, 161 P.3d 222 (2007).
On review, this court rejected the Court of Appeals’ purported rule of law, suggesting that no special rule was necessary for a mutual mistake of criminal history score. Rather, the mistake is simply a fact or circumstance to be plugged into the court’s analysis of the Edgar factors. We specifically said that “the circumstances giving rise to the mistake [about defendant’s criminal history score] may well implicate the Edgar factors and should be available for consideration by the court.” 287 Kan. at 543. Moreover, we clarified that “good cause” and “manifest injustice” are not the same inquiry, i.e., the defendant does not have to establish manifest injustice to show good cause. 287 Kan. at 540-41.
Later, in State v. Aguilar, 290 Kan. 506, 512, 231 P.3d 563 (2010), we reiterated that good cause is a lesser standard than manifest injustice. As such, a defendant need not establish manifest injustice to show good cause. We also pointed out that the statute provides that a good cause plea withdrawal is “ ‘within the discretion of the court’ that “[a] district court has no discretion to fail to remedy a constitutional violation”; that, therefore, “[i]t is neither logical nor fair to equate the lesser K.S.A. 22-3210(d) good cause standard ... to the high constitutional burden”; and that “[t]he Edgar factors do not transform the lower good cause standard . . . into a constitutional gauntlet.” 290 Kan. at 513. In other words, Garcia was not required to show a violation of his constitutional rights in order to establish good cause to withdraw his plea.
*70Providing further guidance to the trial bench, Aguilar warned against a mechanical application of the Edgar factors and clarified that “[a]ll of the Edgar factors need not apply in a defendant’s favor in every case, and other factors may be duly considered in the district judge’s discretionary decision on the existence or nonexistence of good cause.” 290 Kan. at 513. In some cases, “lackluster advocacy” by defendant’s attorney could be enough to clear tire good cause hurdle. 290 Kan. at 513. Aguilar remains good law in this State, and we have not been asked to revisit it here.
Turning to tire district court’s analysis in this case, the record suggests that the court mechanically and superficially applied the three Edgar factors, without relating them to the defendant’s mistaken belief that his plea would result in a 55-month prison sentence. For instance, with respect to the first factor—whether the defendant was represented by competent counsel—the majority quotes the trial judge as stating that he was “well aware of the experience and the ability of [plea hearing defense counsel] as an attorney to represent defendants in criminal matters. And [the district judge] has no doubt about the competence of [plea hearing defense counsel].” The district court seemed to be reading the first Edgar factor as simply requiring the district court to determine whether the defendant’s counsel possessed a general reputation for competency in criminal defense law, as demonstrated by the attorney’s past performance. But, of course, finding that an attorney is generally recognized as being a competent criminal defense lawyer does not answer the question of whether the attorney provided lackluster advocacy or gave incompetent advice with respect to tlie particular plea sought to be wididrawn.
Although the recitation of the first factor might be read quite literally to mean a general reputation for competency, that is obviously not what was intended. In the first instance, if a defendant were to be represented by an attorney who is generally recognized to be incompetent in the area of criminal defense, the district court would be faced with a patently obvious and fundamental problem that would transcend any question of “good cause.” In that event, the defendant would be denied his or her constitutional right to effective assistance of counsel, as well as his or her constitutional *71right to due process of law, rendering the resulting plea invalid and subject to being set aside without the necessity of considering any discretionary factors, Edgar or otherwise.
Moreover, even a cursory reading of Schow confirms that Ed-gars first, competency-of-counsel factor was intended to be an analysis of the defense attorney’s performance as it specifically relates to the defendant’s plea. There we said:
“With respect to the first factor, the Court of Appeals stated that the record did not suggest that Schow was not represented by competent counsel. To the contrary, we find that the record raises a number of questions. An initial indication of performance problems might be found in the fact that defense counsel felt compelled to withdraw from the case in order to try to protect Schow’s interests. Next, the current PSI indicated that the information about the Florida misdemeanors, which raised the criminal history score above that used in the plea bargain, was obtained from a prior PSI from the same district court. One might wonder whether it was reasonable for defense counsel to rely upon the State’s representations of the number and severity level of prior convictions, when verification could be obtained from the court’s record. Furthermore, in order to reach the higher score, the misdemeanors had to be aggregated and converted into a person felony, prompting a question as to whether the current mistake was prompted by counsel’s failure to know or to apply the current sentencing guidelines.” Schow, 287 Kan. at 543-44.
Similarly, here, some obvious questions come to mind: whether plea hearing counsel asked Garcia about juvenile adjudications while discussing criminal history with his client and, if not, whether the failure to inquire was due to a belief, shared by his client, that juvenile adjudications were not part of the calculus; whether counsel performed his own calculation of the criminal history score or simply accepted the client’s assessment; and whether counsel investigated the existence of a readily available prior PSI or other documentation to confirm the facts relevant to Garcia’s criminal history. Also, it would be interesting to know whether the juvenile adjudication was omitted from the criminal history scoring in Garcia’s prior adult cases, so as to corroborate his belief that the adjudication just did not matter. Granted, the district court found that Garcia was not challenging the competency of his plea hearing counsel. However, the court apparently misconstrued the grava*72men of the first factor, and upon remand, the arguments on this factor may well be different.
Moving to the second Edgar factor, the district court analyzed it in the context of the in-court recitations at the plea hearing. After noting that Garcia had made “no allegation of coercion ... no allegation of mistreatment ... no allegation that he was unfairly taken advantage of,” the court declared that a defendant is presumed to know his own criminal history and that Garcia’s belief that he was going to get 55 months was simply “his perception.” As Justice Rosen suggests in his concurrence, it is unrealistic and contrary to the allocation of the burden in criminal cases to expect a defendant to know the legal consequences of his or her prior convictions or adjudications. For instance, K.S.A. 21-4710(d)(4) provides that certain juvenile adjudications “will decay if the current crime of conviction is committed after the offender reaches the age of 25.” In my view, a defendant should be able to rely on defense counsel to inform him or her as to how K.S.A. 21-4710(d)(4) and other sentencing guideline provisions apply to the defendant’s unique circumstances. Not the other way around.
The district court went on to say that, at the time of the plea, it had advised Garcia of the minimum and maximum sentences that could be imposed on a level five felony and had advised Garcia that the sentence would depend upon his prior criminal history. The court concluded: “There’s no misleading here. There may have been a misperception' on his part, but the Court does not find that he was misled.” Apparently, the district court was refuting any notion that the judge presiding at the plea hearing had misled the defendant as to his criminal history score or the applicable grid box sentence, albeit Garcia was not making that claim.
According to Garcia, he did, in fact, have a misperception of the benefit he was to receive from the plea bargain; he thought he would receive a 55-month sentence. That misperception was corroborated by the discourse between defense counsel and the prosecutor, as related by the prosecutor: Defense counsel said, “ We can send him for 55 months,’ ” and the prosecutor responded, “ That sounds fine.’ ” If the attorneys, rather than correcting the defendant’s misperception of the applicable sentence, use the de*73fendant’s perceived sentence term of 55 months in their plea bargain discussions, one might well find that the defendant was misled to believe that he had correctly scored his criminal history. The district court should have pursued that inquiry.
Further, I agree with Justice Rosen’s assessment that advising a defendant of the sentencing range for the crime severity level applicable to a particular defendant is not enough. The fact that the court recited that the severity level 5 sentence for a criminal history of I is 31 months and the sentence for a criminal history of A is 136 months, neither of which was applicable in this case, did nothing to cure the defendant’s misunderstanding that he would fall within criminal history category C and get a mid-range sentence of 55 months. If a buyer of a mid-range automobile has been led to believe that the vehicle will get 30 miles per gallon of gasoline (mpg), but it actually was rated for 20 mpg, the buyer is not comforted after the purchase by being reminded that the salesman had told the buyer that the dealer had a hybrid on the lot that gets 48 mpg and a large pickup truck that gets 14-mpg. Here, Garcia thought he was buying the mid-range criminal history score and it does not follow logically that such a mistaken belief would be dispelled by being advised that other defendants with other criminal history scores would get other sentences.
Moreover, the district court is not making tire recitation of the applicable maximum sentence to resolve any misperceptions the defendant may have about his actual criminal history score. Rather, in felony cases, the court is required to inform the defendant “of the maximum penalty provided by law which may be imposed upon acceptance of such plea.” K.S.A. 22-3210(a)(2). Such advice is a matter of constitutional necessity and not a prophylactic measure for the court to later use to prevent the defendant’s proof of good cause for plea withdrawal. See State v. Anziana, 17 Kan. App. 2d 570, Syl. ¶ 2, 840 P.2d 550 (1992) (“Compliance with the requirements of K.S.A. 22-3210 is essential to protect a defendant’s rights under the Fifth, Sixth, and Fourteenth Amendments of the United States Constitution.”).
In short, the district court should consider whether Garcia was misled by circumstances occurring outside the courtroom, as he *74explicitly said that he was. In analyzing this factor, I do not believe that the district court should be hound by the dissent’s characterization of the exchange of information between attorney and client. The dissent repeatedly declares that Garcia “intentionally withheld” from his attorney the information about his old juvenile adjudication that occurred when Garcia was 12 years old. In my view, intimating that Garcia intentionally misled his own attorney is unwarranted. Garcia said that he did not share the information because he did not believe that it mattered, not because he intended to deceive or mislead his attorney. I suspect that Garcia might have also failed to share with his attorney information about any detentions he might have received at middle school for being tardy or misbehaving in class. Woujd that failure to share an immaterial fact also be characterized as an intentional withholding of information?
Likewise, the inquiry is not whether the prosecutor guaranteed or assured Garcia that he would receive a 55-month sentence. If the 55-month sentence had been part of the plea agreement, tire prosecutor would have breached the agreement by arguing against that prison term. See State v. Woodward, 288 Kan. 297, Syl. ¶ 3, 202 P.3d 15 (2009) (State can breach plea agreement by effectively arguing against the negotiated sentencing recommendation). In that event, our United States Supreme Court has said what the district court is to do: It must decide whether justice requires that the State’s promise be fulfilled or whether the defendant should have the chance to withdraw the plea. Santobello v. New York, 404 U.S. 257, 262, 92 S. Ct. 495, 30 L. Ed. 2d 427 (1971). That action is required, separate and independent of the good cause provision or even the manifest injustice provision of K.S.A. 22-3210(d). In other words, good cause does not require the defendant to prove that the State breached the terms of the plea agreement.
Moreover, if the prosecutor commits the tort of misrepresentation as the dissent would require Garcia to prove here, one would have to say that the ensuing plea was the product of manifest injustice, rather than good cause. Again, good cause does not require tire defendant to prove that the State engaged in tortious conduct.
With respect to the third Edgar factor—the plea was fairly and understanding^ made—the district court again focused on what it *75had said to Garcia at the plea hearing. The court recited that it had advised Garcia of the rights he was giving up with the plea and his options; and that it went through the potential sentence range for a level five felony. The court then stated that it had no knowledge of Garcia’s criminal history score, but rather it only knew that Garcia was pleading to a level five felony.
Again, in my view, the court missed the point. The analysis of whether the defendant understanding^ entered the plea must focus on what the defendant knew, not on what the presiding judge knew. Moreover, the knowing and intelligent nature of the plea is not driven so much by the defendant’s knowledge of the rights that every defendant must waive in order to plea as it is by the defendant’s belief as to the benefit he or she will acquire in the case at hand in return for those waivers.
Here, Garcia said he believed he would receive a 55-month sentence if he pled. Nothing in the record suggests to me that anyone refuted that such was Garcia’s belief, nor did the district court find Garcia’s statement of belief to be incredible. To the contrary, the district court said “that’s his perception.” If that is what Garcia perceived, that is what he understood, and correspondingly, that is what kept his plea from being understandingly made. The district court appeared to reject the notion that the inquiry was subjective. But, as Justice Rosen explains, “knowingly and intelligently” means that this particular defendant had actual knowledge and was able to apply that knowledge in making the plea decision. Therefore, once the district court found that Garcia was mistaken about the sentence he would receive for his plea, it should have included that factor in the analysis.
One final observation on the good cause analysis: Aguilar instructed that the district court should consider any fact or circumstance that would impact the good cause determination. 290 Kan. at 513. The majority and dissent suggest that the absence of a claim of innocence can be such a factor. Without conceding that point, I would point out that Garcia has never admitted that he committed the charged offenses. He pled nolo contendere, which is not an expression of guilt. See State v. Case, 289 Kan. 457, Syl. ¶ 3, 213 P.3d 429 (2009). Granted, a no contest plea is not technically *76the same as an affirmative protestation of innocence which might occur in an Alford plea. See Case, 289 Kan. at 460-61. Nevertheless,
" ‘[t]he basic premise behind [a no contest plea] is that “[a]n individual accused of crime may voluntarily, knowingly, and understandingly consent to the imposition of a prison sentence even if he [or she] is unwilling or unable to admit his [or her] participation in the acts constituting die crime.’ ” 93 Minn. L. Rev. at 730 (quoting Alford, 400 U.S. at 37).” Case, 289 Kan. at 461.
Certainly, the fact that Garcia chose to plead nolo contendere gives some credence to the notion that he was pleading because he could cut his losses to a 55-month prison term, rather than because he was guilty.
Even though it will not impact the case on remand, I cannot end without addressing my concerns with the dissent’s public policy discussion. First, the dissent speaks to defendants who would “withhold criminal history information.” Notwithstanding a criminal defendant’s constitutional right against self-incrimination, the word “withhold” is statutorily misleading. Under the sentencing guidelines, “ ‘the State has the burden to prove a defendant’s criminal history unless the offender admits his or her criminal history in open court.’ ” State v. Tolliver, 22 Kan. App. 2d 374, 380, 916 P.2d 725 (1996) (quoting State v. Hankins, 19 Kan. App. 2d 1036, 1047, 880 P.2d 271 [1994]). Further, “there is no provision in the KSGA which requires a defendant to come forward and provide the State with an accurate criminal history.” 22 Kan. App. 2d at 381. In fact, even if the defendant provides false information, there is no implicit rule that sentencing proceedings are tainted by that misinformation. 22 Kan. App. 2d at 381. Accordingly, rather than speaking about defendants who withhold criminal history information, the dissent might be more accurate to refer to defendants who decline to volunteer criminal history information when they are not statutorily, or perhaps constitutionally, required to do so.
Besides my quibbling about semantics, I join with Justice Rosen in having concerns about the dissent’s description of the potential for defendant gamesmanship with plea withdrawals. Often, because the parties cannot control sentencing through their agreement, a plea bargain will involve the dismissal of some counts, the *77reduction of crime severity through a complaint amendment, or an agreement not to file another case that is pending. If the defendant successfully withdraws his or her plea prior to sentencing, the defendant can expect that the State will return to prosecuting the defendant to the maximum permitted by law, sometimes adding counts that were not in the original complaint. In the dissent’s vernacular, upon plea withdrawal, the defendant must give back the cake without eating so much as one bite.
This case is spot on with the foregoing description of what often happens. Garcia was originally charged with attempted second-degree murder and severity level 4 intentional aggravated battery, as well as having charges pending in another case. The murder charge was dismissed, the aggravated battery charged was reduced to the reckless version at severity level 5, and the other charges in the pending case were dropped. If Garcia is successful in withdrawing his plea, he most likely will find himself facing the original charges, with the potential for a great deal longer prison sentence. Indeed, rather than chastising Garcia for manipulative behavior, one might be moved to caution him: Be careful what you wish for.
In summary, I would have the district court reassess the Edgar factors in the context of the misunderstanding on criminal history score, as well as have the district court consider any other factors germane to the good cause determination. In that regard, I would direct that the district court apply the good cause test as a less stringent standard than both manifest injustice and a constitutional violation. In other words, good cause to withdraw a plea prior to sentencing involves something less than a violation of the defendant’s constitutional rights and creates a circumstance that is something less than manifest injustice.